DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (20210103498) in view of Kirihata (2014/0006355).
Regarding claim 1:
Yoshimura teaches:
An information processing apparatus comprising: 
at least one memory device that stores a set of instructions [fig 2A]; and 
at least one processor that executes the set of instructions [fig 2A] to: 
manage backup data acquired from a first apparatus, wherein the managed backup data can be used for generating installation data [par 22, 74-82 – the settings data meets the BRI of backup data that can be used for generating installation data]; 
receive a request from a request origin [fig 11 s1101; par 74, 75]; 
in a case where the received request is a first request for acquiring the managed backup data, generate, by using the managed backup data, installation data to be provided based on information associated with the request origin and information associated with the first apparatus [par 76-80]; and 
provide the generated installation data to the request origin [par 80-82].
Yoshimura does not explicitly disclose wherein the installation data is generated by deleting, as necessary, information to be concealed in the managed backup data. Yoshimura does, however, disclose acquiring backup data and transmitting the installation data via a cloud server operating remotely on a network.
[par 40 – manages backup information to delete any sensitive information from backup data].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the sensitive backup data handling of Kirihata with the backup of Yoshimura.
One of ordinary skill in the art prior the effective filing date would have been motivated to make the combination because delete of sensitive data in accordance with the teachings of Kirihata keeps sensitive information secure and ensures that it will not be present in accessible backup data.
Regarding claim 2:
The combination teaches:
The information processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to: 
in a case where the received request is a second request for acquiring a list of the managed backup data, notify, to the request origin, a list of backup data that can be selected based on the relationship of the information associated with the request origin and the information associated with the first apparatus, wherein the first request for acquiring the managed backup data includes identification information of backup data selected from the list of backup data [fig 11, 12A, 12B; par 75-76].

Regarding claim 11:

The information processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to: 
provide a user interface for requesting desired installation data [Yoshimura fig 12A; par 74, 75].
Regarding claim 12:
The combination teaches:
 The information processing apparatus according to claim 11, wherein the at least one processor executes instructions in the memory device to: 
perform an authentication of a request origin via the user interface [Yoshimura par 56 86].
Regarding claim 13:
The combination teaches:
The information processing apparatus according to claim 11, wherein the at least one processor executes instructions in the memory device to: 
provide via the user interface a screen for setting identification information that indicates an apparatus that is to use the installation data [Fig 12A; Yoshimura par 75, 76].
Regarding claim 14:
The combination teaches:

provide via the user interface a screen for designating an apparatus of the acquisition origin [Yoshimura fig 12B; par 76, 77].
Regarding claim 15:
The combination teaches:
The information processing apparatus according to claim 11, wherein the at least one processor executes instructions in the memory device to: provide via the user interface a backup data list screen [Yoshimura fig 12B, 12C; par 76, 77].

Regarding claims 17 and 18:
The claims are rejected as the method of using the apparatus of claim 1 and the computer program product that causes a method of using the apparatus of claim 1 to be performed. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Yoshimura-Kirihata combination as applied to claim 1 above, and further in view of Grigg et al. (2013/0173556).
Regarding claim 3:
See the teachings of the combination outlined above.
[fig 3; par 34, 38, 39].
The combination does not explicitly teach to regularly accept backup data from a plurality of apparatuses [the examiner interprets the BRI of “regularly accept backup data” to mean some periodic or scheduled backup]. The combination does, however, teach accepting backup data from a plurality of apparatuses.
Grigg teaches to regularly accept backup data from a plurality of apparatuses [par 2, 4].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the period backup of Grigg with the backup of the combination.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because usage of period backup ensures that data can be restored from any desired time and, further, periodic backup allows for automatic backups that do not require further user intervention [Grigg par 2, 4].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the Yoshimura-Kirihata combination as applied to claim 11 above, and further in view of Matsumura et al. (2021/0109694).
Regarding claim 16:
See the teachings of the combination above.
The combination does not explicitly teach to provide via the user interface an error screen for notifying that backup data cannot be used with designated content. The combination 
Matsumura teaches providing via a user interface an error screen for notifying that backup data cannot be used with designated content [par 31, 51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the user error screen of Matsumura with the UI of Yoshimura.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Matsumura teaches that at times setting information from a cloud server cannot be restored to a device because of issues with dependency relationships among the settings and that it is necessary to notify a user of these errors [par 31, 32, 50, 51].

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘075 to Inoue discloses using a cloud server to transfer setting data from one image forming apparatus to another image forming apparatus.
‘803 to Rohatgi et al. discloses backing up personal user profile information and transferring that information to a second computer system where it is synced in order to allow a user to operate on their personal user profile even when traveling to multiple locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113